DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on September 9, 2021 and wherein the Applicant has amended claims 1, 3, 5-15, 17, 19-28, and cancelled claims 2, 4, 16, 18.
In virtue of this communication, claims 1, 3, 5-15, 17, 19-28 are currently pending in this Office Action.
With respect to the objection of claims 2-14, 16-28 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claims 2, 4, 16, 18 and argument, see paragraph 2 of page 18 in Remarks filed on September 9, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 2-14, 16-28 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-28 under 35 USC §112(a), as set forth in the previous Office Action, the Applicant’s amendment, including the cancellation of claims 2, 4, 16, 18, and argument, see the last paragraph of page 18 in Remarks filed on September 9, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-28 under 35 USC § 112(a), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 6-14, 20-28 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 19 in Remarks filed on September 9, 2021, have been fully considered and the argument is 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action according to the argument, see paragraphs 3-5 of page 18 in Remarks filed on September 9, 2021, with respect to 
(1) the rejection of Claim 1-28 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-26 of U.S. Patent No. 10,714,102 B2; and 
(2) the provisional rejection of Claims 15-18, 20-28 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/906,792 filed on June 19. 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 5-15, 17, 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 recites “the channel combination scheme for the current frame is one of a plurality of channel combination schemes, wherein the plurality of channel combination schemes comprise a correlated signal channel combination scheme, wherein the correlated signal channel combination scheme is a channel combination scheme corresponding to a near in phase signal”, i.e., the “left channel signal” and “right channel signal” in the current frame are “in near in phase signal”, i.e., “the channel combination scheme for the current frame” is mostly “correlated signal channel combination scheme”, and then recites “calculating, based on the amplitude correlation difference parameter between the left and right channel signals in the current frame, a channel combination ratio factor corresponding to an anticorrelated signal channel combination scheme for the current frame”, i.e., “correlated signal channel combination scheme” is used to “calculating … factor corresponding to an anticorrelated signal channel combination scheme for the current frame”, which is not supported by the original disclosure, including the application specification, original claims, and drawings. For example, the specification reads “a stereo parameter (for example, a channel combination ratio factor and/or an inter-channel time difference) of the current frame may be a fixed value, or may be determined based on the channel combination scheme (for example, the correlated signal channel combination scheme or the anticorrelated signal channel combination scheme) for the Claims 3, 5-14 are rejected due to the dependencies to claim 1.
Claim 15 is rejected for the at least similar reasons described in claim 1 above since claim 15 recites the similar limitations as recited in claim 1. Claims 16-28 are rejected since due to dependencies to claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5-15, 17, 19-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 recites “the channel combination scheme for the current frame is one of a plurality of channel combination schemes, wherein the plurality of channel combination schemes comprise a correlated signal channel combination scheme, wherein the correlated Claims 3, 5-14 are rejected due to the dependencies to claim 1.
Claim 15 is rejected for the at least similar reasons described in claim 1 above since claim 15 recites the similar limitations as recited in claim 1. Claims 16-28 are rejected since due to dependencies to claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt et al. (WO 2017049399 A1, equivalent to US 20180268826 A1 applied hereinafter, Vaillancourt hereinafter). 
Claim 1: Vaillancourt teaches a time-domain stereo parameter encoding method (title and abstract, ln 1-14, fig. 1, details in fig. 14, input stereo audio signals L/R 103, 123 in fig. 1, para [0043], through the stereo sound encoder 106, etc., in fig. 1), comprising:
determining a channel combination scheme for a current frame (t representing a current frame, through an out-of-phase signal detection 1401 in fig. 14, para [0108]-[0110]);
determining a time-domain stereo parameter of the current frame (including a factor β(t) as combining two aspects of the stereo input into one parameter in a formula 8, para [0084]-[0087]) based on the channel combination scheme for the current frame (e.g., out of phase between L and R signals, the factor β(t) is forced to 1, inherently being equivalent to G’LT(t) ≥1.5 in fig. 5, and otherwise, determined in a formula 7, para [0084]); and
encoding the determined time-domain stereo parameter of the current frame (encoding parameters, including the factor β(t), abstract; quantized and supplied to primary channel encoder 202 and secondary channel encoder 203 in fig. 2, para [0081]), wherein the time-domain stereo parameter comprises at least one of a channel combination ratio factor (β(t) in the formula 8);
wherein the channel combination scheme for the current frame is one of a plurality of channel combination schemes, wherein the plurality of channel combination schemes (defined by different GLR(t) in the formula 7, para [0084]) comprise a correlated signal channel combination scheme (inverted phase special case, para [0103], i.e., ĜLR(t) ≥ 1.5 in the formula 7, LR(t) ≥ 1.5, as indicated in the formula 7 is not inverted phase special case, para [0084]), wherein the correlated signal channel combination scheme is a channel combination scheme corresponding to a near in phase signal (the above discussion and wherein the non anti-phase signal herein is interpreted to near in phase signal);
wherein the determining a time-domain stereo parameter of the current frame based on the channel combination scheme for the current frame comprises:
obtaining a reference channel signal in the current frame based on a left channel signal and a right channel signal in the current frame (e.g., a monophonic signal version m(i) of the sound as a reference signal, para [0076]);
calculating an amplitude correlation parameter between the left channel signal and the reference channel signal in the current frame (via a L/R normalized correlation analyzer 453, computing a correlation GL(t) for the left L channel sound by formula 4, para [0076]-[0077]);
calculating an amplitude correlation parameter between the right channel signal and the reference channel signal in the current frame (calculating a correlation GR(t) for the right R channel sound by formula 4, and the discussion above, para [0076]-[0077]);
calculating an amplitude correlation difference parameter between the left and right channel signals in the current frame based on the amplitude correlation parameter between the left channel signal and the reference channel signal in the current frame and the amplitude correlation parameter between the right channel signal and the reference channel signal in the current frame (ĜLR(t) via a formula 6 with ĜL(t) and ĜR(t), ĜL(t) and ĜR(t) are smoothed GL(t) and GR(t), para [0077]-[0079]); and

However, Vaillancourt does not explicitly teach the time-domain stereo parameter may comprise an inter-channel time difference in the embodiment cited above.
An Official Notice is taken that time-domain stereo parameter can comprise spatial parameters including an inter-channel time difference in the audio encoding and decoding technology is well-known in the art before the effective filing date of the claimed invention (e.g., US 20150010155 A1 by Virette, et al, element 611 in fig. 6, the parameters including ITD, ICC, etc.) for benefits of achieving an spatial sound reproduction by allowing a listener to localize sound sources (Virette, para [0005]) with low bit rate for transmission (Virette, para [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein time-doman stereo parameter comprises an inter-channel time difference in the audio encoding and decoding technology, as taught by the well-known in the art, to the time-domain stereo parameter of the current frame in the time-domain stereo parameter encoding method, as taught by vaillancourt, for the benefits discussed above.
Claim 15 has been analyzed and rejected according to claim 1 above and Vaillancourt further teaches at least one processor (ASIC, FPGA for implementation of the method, para [0204]); and a memory storing computer executable instructions of the method in claim 1, for 
Claim 3: Vaillancourt further teaches, according to claim 1 above, wherein 
when the channel combination scheme for the current frame is the correlated signal channel combination scheme, the time-domain stereo parameter of the current frame is a time-domain stereo parameter corresponding to the correlated signal channel combination scheme for the current frame (determined by ĜLR(t) values in condition other than ĜLR(t) ≥ 1.5; defined in the formula 7, para [0084]; fig. 5); and
when the channel combination scheme for the current frame is the anti correlated signal channel combination scheme, the time-domain stereo parameter of the current frame is a time-domain stereo parameter corresponding to the anticorrelated signal channel combination scheme for the current frame (inverted phase special case, para [0103]; corresponding ĜLR(t) ≥ 1.5 or β is forced to 1 in fig. 5).
Claim 17 has been analyzed and rejected according to claims 15, 3 above.

Claims 5-14, 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt (above) and in view of reference Davis et al (US 20090299756 A1, hereinafter Davis).
Claim 5: Vaillancourt further teaches, according to claim 1 above, wherein

    PNG
    media_image1.png
    288
    406
    media_image1.png
    Greyscale
 (
    PNG
    media_image2.png
    324
    230
    media_image2.png
    Greyscale
wherein left and right channel signals L(i) and R(i) are against monophonic signal version m(i) at the frame t as the current frame, para [0075]).
However, Vaillancourt does not explicitly teach X’L(n) and X’R(n) has undergone delay alignment in the current frame.
Davis teaches an analogous field of endeavor by disclosing a time-domain stereo parameter encoding method (title and abstract, ln 1-17 and fig. 1) and wherein each of multiple audio channel signals has undergone delay alignment in the current frame is disclosed (through rotate angle to align each of the multiple audio channel signals, para [0028]) for benefits of achieving an improvement of audio encoding performance by avoiding cancellation of out-of-phase signal components (para [0004]-[0005], para [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein each of multiple audio channel signals has undergone delay alignment in the current frame, as taught by Davis, to the left and right channel signals in the time-domain stereo parameter encoding method, as taught by Vaillancourt, for the benefits discussed above.
Claim 6: the combination of Vaillancourt and Davis further teaches, according to claim 1 above, wherein the calculating an amplitude correlation difference parameter between the left and right channel signals in the current frame based on the amplitude correlation parameter between the left channel signal and the reference channel signal in the current frame and the amplitude correlation parameter between the right channel signal and the reference channel signal in the current frame comprises:
calculating a long-term smoothed amplitude correlation parameter between the left channel signal and the reference channel signal in the current frame based on the amplitude correlation parameter between the left channel signal that has undergone delay alignment and the reference channel signal in the current frame (Vaillancourt, ĜL(t) in the formula 5. Para [0078], and Davis, each of the multiple audio channel signals is aligned by angle rotation and the discussed in claim 5 above); 
calculating a long-term smoothed amplitude correlation parameter between the right channel signal and the reference channel signal in the current frame based on the amplitude correlation parameter between the right channel signal that has undergone delay alignment and the reference channel signal in the current frame (Vaillancourt, ĜR(t) in the formula 5. Para [0078], and Davis, each of the multiple audio channel signals is aligned by angle rotation and the discussed in claim 5 above); and
calculating the amplitude correlation difference parameter between the left and right channel signals in the current frame based on the long-term smoothed amplitude correlation parameter between the left channel signal and the reference channel signal in the current frame and the longterm smoothed amplitude correlation parameter between the right channel RL(t) = ĜL(t) - ĜR(t) in the formula 6. Para [0078]-[0080], and Davis, each of the multiple audio channel signals is aligned by angle rotation and the discussed in claim 5 above).
Claim 7 has been analyzed and rejected according to claim 6 above.
Claim 8 has been analyzed and rejected according to claim 6-7 above
Claim 9: the combination of Vaillancourt and Davis further teaches, according to claim 6 above, wherein the calculating, based on the amplitude correlation difference parameter between the left and right channel signals in the current frame, a channel combination ratio factor corresponding to the anti correlated signal channel combination scheme for the current frame comprises:
performing mapping processing on the amplitude correlation difference parameter between the left and right channel signals in the current frame to obtain an amplitude correlation difference parameter that is between the left and right channel signals in the current frame and that has undergone the mapping processing, wherein the amplitude correlation difference parameter that is between the left and right channel signals in the current frame and that has undergone the mapping processing being in the range of  [MAP_MIN, MAP_ MAX] (Vaillancourt, e.g., the MAP_MIN = 0.00 and MAP_MAX = 2.00 in fig. 5); and
converting the amplitude correlation difference parameter that is between the left and right channel signals and that has undergone the mapping processing into the channel combination ratio factor (Vaillancourt, the factor β defined with the smoothed correlation difference G in fig. 5).
Claim 10 has been analyzed and rejected according to claim 9 above.
Claim 11: the combination of Vaillancourt and Davis further teaches, according to clai m10 above, 

    PNG
    media_image3.png
    73
    441
    media_image3.png
    Greyscale
RATIO_MAX indicates a maximum value of the amplitude-limit aplitude correlation difference parameter between the left and right channel signals in the current frame, RATIO MIN indicates a minimum value of the amplitude-limited amplitude correlation difference parameter between the left and right channel signals in the current frame, and RATIO MAX > RATIO MIN
(

    PNG
    media_image4.png
    104
    298
    media_image4.png
    Greyscale
, inherently defined maximum and minimum of the G’LR(t) by the ĜLR(t), para [0084]-[0085] and the value of G’LR(t) is limited within 0.00 – 2.00 in fig. 5).
Claim 12 has been analyzed and rejected according to claims 10, 11 above.
Claim 13 has been analyzed and rejected according to claims 10, 11 above.
Claim 14: the combination of Vaillancourt and Davis further teaches, according to claim 9 above, 

    PNG
    media_image5.png
    80
    322
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    53
    204
    media_image6.png
    Greyscale
in the formula 8, and G’LR(t) as the amplitude correlation difference parameter that is between the left and right channel signals in the current frame and that has undergone the mapping processing in fig. 5 and β(t) as the ratio_SM indicates the channel combination ratio factor, including the anti-correlation of out-of-phase signal, e.g., β(t) is forced to be 1, para [0103]).
Claim 19 has been analyzed and rejected according to claims 18, 5 above.
Claim 20 has been analyzed and rejected according to claims 18, 6 above.
Claim 21 has been analyzed and rejected according to claims 20, 7 above.
Claim 22 has been analyzed and rejected according to claims 20, 8 above.
Claim 23 has been analyzed and rejected according to claims 20, 9 above.
Claim 24 has been analyzed and rejected according to claims 23, 10 above.
Claim 25 has been analyzed and rejected according to claims 24, 11 above.
Claim 26 has been analyzed and rejected according to claims 24, 12 above.
Claim 27 has been analyzed and rejected according to claims 24, 13 above.
Claim 28 has been analyzed and rejected according to claims 23, 14 above.

Response to Arguments

Applicant's arguments filed on September 9, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to at least independent claims 1, 15, a response is considered necessary for several of applicant’s arguments since reference Vaillancourt will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “Vaillancourt is silent with respect to the recited features of amended claim1” for “newly added features of the claim”, including “the channel combination scheme for the current frame is one of a plurality of channel combination schemes, wherein the plurality of channel combination schemes comprises a correlated signal channel combination scheme corresponding to a near in phase signal; …; calculating, based on the amplitude correlation difference parameter between the left and right channel signals in the current frame, a channel combiniatoin ratio factor corresponding to an anticorrealted signal channel combination scheme for the current frame”, because “Vaillancourt … using detecting an out-of-phase condition of the left and right channels”, i.e., no “near in phase signal”, and “Vaillancourt discloses that a down mixing similar to mono-side is performed for out-of-phase, or near out-of-phase signal, … which is contrary to in phase signal” and thus, “Vaillancourt actually teaches away from Applicant’s claimed invention of determining a time-domain stereo parameter for near in phase signal”, as asserted in paragraphs 3-4 of page 20 and paragraphs 1-2 of page 21 in Remarks filed on September 9, 2021.
near in phase signal” is and what metes and bounds of the term “near” is in claim 1, at least claim 1 fails to recite any “non-near” (not near in phase and not near out of phase), and thus, Vaillancourt discloses not just only “out-of-phase signal” (mapped to “near anticorrelated signal”), but also discloses “near in phase signal” (no out of phase signals, determined by the detection of the out-of-phase signal detector 1401) and perform downmix of the left channel signal and the right channel signal which are not out of phase (201/301 in fig. 14), and represented by setting flag Fsub (setting Fsub to 1 for out of phase signals and to 0 for no out-of phase signals, i.e., near in phase signals, para [0112]-[0113]) and a factor β (the factor β is not 1.0, including β=0.5, meaning right channel R and left channel L channel correlations are almost same, i.e., in phase signals, para [0098], para [0100], while β=1.0 represents out of phase signals, para [0099]) and Vaillancourt further discloses the motivation of the invention is purported to improve efficiency of downmix processing out-of-phase input stereo audio signals to being close to a higher efficiency of downmix processing of in phase signals (para [0105]), i.e., Vaillancourt does not teach away from “Applicant’s claimed invention of determining a time-domain stereo parameter for near in phase signal” and thus, the argument above is moot. In addition, as discussed in office action above, Vaillancourt clearly teaches claimed “determining a channel combination scheme …”, “determining a time-domain stereo parameter of …”, etc., but the applicant is in silence about 
On the bases of above analyses and evidences from the prior art, the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claim 15 and dependent claims 3, 5-14, 17, 19-28 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654